Per Curiam.
The respective prosecutors own lands in the above-named township which are devoted to cemetery purposes and consequently under the statutes as expounded in numerous decisions, are exempt from assessment for local improvements. Notwithstanding this exemption, the township undertook to assess said lands for the' construction of a sewer, &c., and these writs were allowed.
The law seems perfectly clear and the township was not even represented by counsel at the argument.
Let the assessments be set aside, with costs in each case.